DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7 section I, filed 12/07/2021, with respect to claim 16 have been fully considered and are persuasive.  The objection of 09/07/2021 has been withdrawn. 
Applicant's arguments filed 12/07/2021 regarding the rejections of claims 17 and 20 under 35 U.S.C. §112(b) have been fully considered but they are not persuasive. While the elimination of the “a” is acknowledged, it remains unclear whether the thermoplastic of claims 17 and 20 is limited to the thermoplastic of claims 1 and 18, respectively, or can be any thermoplastic.
Applicant's arguments filed 12/07/2021 with respect to the rejections of claims 1, 2, 3, 4, 14, 18, 19, and 22 under 35 U.S.C. §102(a)(2)have been fully considered but they are not persuasive. Applicant argues that Kuyler, Schaller, and Smid do not disclose, teach, or suggest wherein the radio-opaque markers indicate a relative orientation of the implantable medical device (pg 8 para 2). The Examiner respectfully disagrees. Kuyler explicitly discloses that markers, such as tantalum, are “selectively placed in the implant to provide a surgeon with placement and/or sizing information when the expandable spinal implant 10, 20 is placed in the spine” (para 0035). It is the Examiner’s position that one of skill in .
Applicant's arguments filed 12/07/2021 with respect to claim 18 have been fully considered but they are not persuasive. Applicant argues that because amended claim 18, while varying in scope, includes similar recitations to that of claim 1. The Examiner respectfully disagrees for the reasons stated above in reference to claim 1.
Applicant's arguments filed 12/07/2021 with respect to claims 5-7, 11, 12, and 13 have been fully considered but they are not persuasive. Applicant argues that the prior Office Action does not establish a prima facie case of obviousness and instead relies on conclusory statements. Applicant further cites to paragraphs 0042-0044 and 0049 of Applicant’s published application for evidence of functional advantages and benefits over the cited prior art. The Examiner respectfully disagrees. Kuyler explicitly discloses that markers, such as tantalum, are “selectively placed in the implant to provide a surgeon with placement and/or sizing information when the expandable spinal implant 10, 20 is placed in the spine” (para 0035, emphasis added). As it is well known that 3D printing can produce objects of complex and varied geometry and substance, choosing a new placement for the markers amounts to an obvious engineering design to identify a specific location or feature of the implant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 12:
Claim 12 has been amended to recite “The method of claim 11, further comprising: positioning the implantable medical device…” However, claim 1, from which claim 11 depends, is directed to “a three-dimensional (3D) printing method…” (lines 1-2). It is unclear from the added limitations of claim 12 what the intended scope of claim 12 is as the “printing” is clearly completed prior to positioning the implantable medical device between a superior vertebrae and an inferior vertebrae. For the purposes of examination, claim 12 is interpreted as requiring the printed object of the structure required such that when positioned the markers are aligned.

In reference to claim 17:
Claim 17 recites the limitation “a thermoplastic material” in line 2. However, parent claim 1 recites the limitation “a thermoplastic material” in line 3. It is unclear whether this is intended as the requiring same thermoplastic material or could be a different thermoplastic material.

In reference to claim 20:
Claim 20 recites the limitation “thermoplastic material” in line 2. However, parent claim 18 recites the limitation “a thermoplastic material” in lines 3-4. It is unclear whether this is intended as the requiring same thermoplastic material or could be a different thermoplastic material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 14, 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuyler (US20170105844 – previously of record).

In reference to claim 1:
Kuyler discloses a three-dimensional (3D) printing method for forming an implantable medical device (abstract, paras 0035, 0040), the method comprising:
printing a structure of the implantable medical device by depositing a thermoplastic material, the thermoplastic material being radiolucent (para 0035); and
printing one or more radio-opaque markers by depositing another material comprising at least a radio-opaque material (para 0035), the one or more radio-opaque markers indicating a relative orientation of the implantable medical device with respect to human anatomy when the implantable medical device is implanted within a human body (para 0035, “For example, in some embodiments expandable spinal implant system 10, 20, 30 may comprise expandable spinal implants 10, 20 comprising PEEK and/or titanium structures with radiolucent markers (such as tantalum pins and/or spikes) selectively placed in the implant to provide a surgeon with placement and/or sizing information when the expandable spinal implant 10, 20 is placed in the spine,” tantalum is a well-known radiopaque marker, the term “placement” is interpreted as including an orientation);


In reference to claim 2:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the one or more radio-opaque markers comprises at least a first radio-opaque marker and a second radio-opaque marker that are visible on an x-ray image of the implantable medical device for cooperatively indicating a relative orientation of the implantable medical device (paras 0035 and 0065).

In reference to claim 3:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the thermoplastic material comprises a biocompatible polymer (para 0035; PEEK is biocompatible).

In reference to claim 4:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the radio-opaque material comprises tantalum (para 0035).

In reference to claim 14:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers to indicate an orientation of the implantable medical device (para 0060).

In reference to claim 18:

printing a structure of the implantable medical device by depositing a thermoplastic material, the thermoplastic material being radiolucent (para 0035); and
printing one or more radio-opaque markers by depositing another material comprising at least a radio-opaque material (para 0035); the one or more radio-opaque markers indicating a relative orientation of the implantable medical device with respect to human anatomy when the implantable medical device is implanted within a human body (para 0035, “For example, in some embodiments expandable spinal implant system 10, 20, 30 may comprise expandable spinal implants 10, 20 comprising PEEK and/or titanium structures with radiolucent markers (such as tantalum pins and/or spikes) selectively placed in the implant to provide a surgeon with placement and/or sizing information when the expandable spinal implant 10, 20 is placed in the spine,” tantalum is a well-known radiopaque marker, the term “placement” is interpreted as including an orientation);
wherein the one or more radio-opaque markers are integrated with the structure of the implantable medical device (para 0035).

In reference to claim 19:
In addition to the discussion of claim 18, above, Kuyler further discloses wherein the thermoplastic material comprises a biocompatible polymer (para 0035; PEEK is biocompatible), and
wherein the radio-opaque material comprises tantalum (para 0035).

In reference to claim 22:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler.

In reference to claims 5 and 6:
In addition to the discussion of claim 1, above, Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers on one or more edges of the structure of the implantable medical device (claim 5) or wherein the printing the one 

In reference to claim 7:
In addition to the discussion of claim 1, above, Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers on one or more sides of the implantable medical device. However, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The placement of the radiopaque markers is viewed as a change in form because, as long as the ability to orient the implant remains the markers can be placed anywhere. 

Claims 8, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler as applied to claims 1 and 18, above, and further in view of Schaller (US20080234687 – previously of record).

In reference to claims 8, 9, 10, and 15:
In addition to the discussion of claim 1, above, Kuyler further discloses forming multiple implants and orienting the individual implants (para 0063). 
Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises: printing a first radio-opaque marker within a first area of the structure of the implantable medical 
However, this is taught by Schaller. Schaller teaches a multi-part implantable object (para 0147; Fig. 61). Schaller further teaches utilizing at least one radiopaque marker for each part of the multi-part implantable object in order to allow for alignment of the individual parts through the use of the radiopaque markers (para 0199). Schaller further teaches printing a series of radiopaque markers wherein the radiopaque markers extend in a first direction and the series of radiopaque markers extends in a second direction (Fig. 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kuyler with the alignment method of Kuyler in order to obtain a method for forming a multipart implantable object which can be aligned using x-ray technology (para 0199).

In reference to claim 16:

Kuyler does not disclose wherein a series  of radio-opaque markers are used. However, this is taught by Schaller. Schaller teaches a multi-part implantable object (para 0147; Fig. 61). Schaller further teaches utilizing at least one radiopaque marker for each part of the multi-part implantable object in order to allow for alignment of the individual parts through the use of the radiopaque markers (para 0199). Schaller further teaches printing a series of radiopaque markers wherein the radiopaque markers extend in a first direction and the series of radiopaque markers extends in a second direction (Fig. 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kuyler with the alignment method of Kuyler in order to obtain a method for forming a multipart implantable object which can be aligned using x-ray technology (para 0199).
Modified Kuyler does not teach wherein the series of radio-opaque markers forms a gauge to measure a progress of bone fusion through the implantable medical device. However, it is the Examiner’s position that because bone is inherently radio-opaque, any series of radio-opaque markers will function as a gauge to measure a progress of bone fusion through the implantable medical device because, even if centrally located, the bone infusion could be measured.

Claims 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler in view of Kropf (US6719799).

In reference to claim 11, 12, and 13:

Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises printing at least one of the radio-opaque markers around at least one opening in the structure of the implantable medical device (claim 11), at least one of the one or more radio-opaque markers is aligned with the one or more opening in the structure of the implantable medical device (claim 12) or wherein the at least one opening is configured to receive a surgical instrument and the radio-opaque marker devise a size and shape of the opening, under x-ray images for cooperative use when inserting the surgical instrument into the at least one opening (claim 13). 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Kropf teaches an implantable medical device (title, abstract). Kropf further teaches placing a scale and marker around an opening (col 4 ln 31-33; Fig. 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the radiopaque markers which includes a scale around the opening because all of the claimed elements are known in the art and the combination yields predictable results, the markers define the size and shape of the opening.
 

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler as applied to claims 1 and 18, above, and further in view of Smid (US5256334 – previously of record).

In reference to claim 17:
In addition to the discussion of claim 1, above Kuyler does not disclose wherein the another material is a homogenous mixture of a thermoplastic material and the radio-opaque material. However, this is taught by Smid. Smid teaches homogenous radiopaque polymer composites (abstract). Smid further teaches that the composites are permanent and nonleachable, do not adversely affect the mechanical and physical properties of the compositions, and are useful in fabricating medical devices (abstract) including implants (col 6 ln 29-60). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smid with the homogenous mixture of Smid in order to obtain a process which produces a product that has radiopacity which is permanent, nonleachable, and are useful in fabricating medical devices such as implants.

In reference to claim 20:
In addition to the discussion of claim 18, above Kuyler does not disclose wherein the another material is a homogenous mixture of a thermoplastic material and the radio-opaque material. However, this is taught by Smid. Smid teaches homogenous radiopaque polymer composites (abstract). Smid further teaches that the composites are permanent and nonleachable, do not adversely affect the mechanical and physical properties of the compositions, and are useful in fabricating medical devices (abstract) including implants (col 6 ln 29-60). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smid with the homogenous mixture of Smid in order to obtain a process which produces a product that has .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler as applied to claims 1 and 18, above, and further in view of Allard (US20100185287)
In addition to the discussion of claim 18, above, Kuyler further discloses forming multiple implants and orienting the individual implants (para 0063). 
Kuyler does not disclose wherein printing a first marker within a first area of the structure of the implantable medical device, printing a second marker within a second area of the structure of the implantable medical device, and wherein the implantable medical device is oriented by aligning the two markers relative to each other. However, this is taught by Allard. Allard teaches an implantable medical device (abstract). Allard further teaches placing separate radiopaque markers in separate sections of the implantable device which can be aligned to ensure proper placement (para 0067). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize alignable markers in order to ensure proper placement.
Modified Kuyler does not disclose a specific shape of the markers and, as such, does not disclose wherein the first maker having an annular shape, the second marker having a circular shape, or wherein the second marker is visible within and aligned relative to an interior diameter of the first marker when aligned in an X-ray image. However, it would have been an obvious matter of design choice to that skilled artisan to utilize the annular and circular shapes because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 (IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742